Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that at least one bottom electrode positioned on at least a portion of a bottom of the insulator template; and an electronic controller coupled with the at least one first top electrode, the at least one second top electrode, and the at least one bottom electrode, and adapted to measure electrical resistances of the insulator template, the electrical resistances of the insulator template comprising a first electrical resistance between the at least one first top electrode and the at least one bottom electrode, and a second electrical resistance between the at least one second top electrode and the at least one bottom electrode, wherein the first electrical resistance and the second electrical resistance indicate a type and a concentration of a gas in the nanotube array gas sensor. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 11, a combination of limitations that positioning at least one bottom electrode on at least a portion of a bottom of the insulator template; and coupling an electronic controller with the electrodes, wherein the electronic controller is adapted to measure electrical resistances of the insulator template, the electrical resistances of the insulator template comprising a first electrical resistance between the at least one first top electrode and the at least one bottom electrode, and a second electrical resistance between the at least one second top electrode and the at least one bottom electrode, the first and second electrical resistances indicating type and concentration of gas in the nanotube array gas sensor. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 17, a combination of limitations that at least one bottom electrode positioned on at least a portion of a bottom of the insulator template; and obtaining, by the electronic controller, a second measurement of a second electrical resistance, wherein the second electrical resistance is between at least one second top electrode comprising a second conductor material positioned on at least a second portion of the top of the insulator template, and the at least one bottom electrode; and comparing at least the first and second measurements of the first and second electrical resistances to one or more stored electrical resistance profiles corresponding to at least one of one or more gas types, one or more gas concentrations, or one or more gas mixtures in order to determine at least one of a gas type, a gas concentration, or a gas mixture of a gas in the nanotube array gas sensor. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Byun (US 20170082574) discloses a nanotube substrate with electrodes on top surface, Fig. 3.
	Hong (US 20110059544) discloses a nanotube substrate 10 with membrane 16 on the surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848